Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 11 July 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
Philadelphia. July 11. 1793.

Rumors have been circulating for some days among the people, giving to understand that there prevails on the part of the King our master, and of ourselves, some design of interrupting the friendship and good correspondence which so happily subsists between the two nations, on the subject of the Indians.
We have heard without noticing this hitherto, endeavoring to convince those who have spoken to us on the subject, with such reasons as justice and our understanding have suggested. But a peice having been  published in the gazette of Mr. Bache of this morning, the contents of which cannot but produce great disgust against his Majesty and those whom we have the honor to represent, it appears to us indispensable to desire you to be so good as to inform the Presidt. of the US. thereof on his return that he may be pleased to take, in justification, those measures which he may judge most proper to remove from the public the impression of so unfounded a charge with which they calumniate the King and ourselves.
You well know, Sir, that in all our communications we have had the honor to assure the US. of the pacific and sincere disposition of his majesty towards them, and the Indians their neighbors, and that the K’s orders to us and all the governors of his possessions on the frontiers have been of the same nature, and you know also that whatever information we have given to the US. on the turbulent disposition of the Indians towards the US. and of the conduct of their Agents on the frontiers, have and could have no other object than to induce the US. to use all possible means on their part to prevent the dissentions now in fermentation, our government promising to continue doing the same, as it has proved to have done hitherto.
You are equally possessed of the different evident proofs which we have had the honor of producing to the US. by which it is discovered clearly that the Agents of the government of the US. have not proceeded conformably to the principles of friendship, good correspondence and sincerity which you have repeatedly assured us is the object of the US.
The principal object in all our communications has been, and is, to obtain from the US. a cessation of acts which may be construed in a sense neither pacific nor friendly, while a negociation is depending between the two nations, pledging ourselves solemnly that the same shall be done by the king’s governors on the frontier.
The reciprocal tranquility and interest of the two nations require that the minds of the inhabitants should not be irritated on either side; and in a government of the nature of that of the US. the opinion of the people is of the greatest importance.
This consideration urges us to intreat the Presidt. of the US. to be pleased to assure the public, in such way as he thinks most convenient and satisfactory, that the disposition of the K. our master, as well as of his representatives, neither has been, nor is, to foment discord between the two nations, nor with the Indians, but on the contrary to establish the most solid and reciprocal friendship and advantageous correspondence, and that on all occasions they have given unquestionable proofs of it, the discord observed at present flowing solely from misintelligence, or a defect of rigorous observance of the orders of their superiors  by the Agents of this government on the frontiers: assuring you that if any of the Agents of the K. has contravened the orders of H.M. (of which we have no proof but quite the reverse) and the US. shall produce to the K. due proof of the fact, we have no doubt they will obtain the most complete satisfaction, they doing the same on their part.
We are firmly persuaded that the Presidt. of the US. with his superior understanding will adopt the most proper and efficacious remedies which this inveterate ill requires, until the negociation depending shall present a radical cure. We have the honor to repeat our regard to you, & to subscribe ourselves with the greatest esteem & respect Sir your mo. ob. & mo. hble servts

Joseph Ignacio de Viar
Joseph de Jaudenes

